Citation Nr: 0918535	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 50 percent rating for posttraumatic 
stress disorder, and a February 2008 rating decision that 
denied entitlement to a total rating based on individual 
unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran contends that his service-connected PTSD is more 
severe than the currently assigned 50 percent rating.

In September 2005, the Veteran was examined psychiatrically 
by a private physician who wrote a letter regarding the 
Veteran's disorder.  In a March 2008 letter, the same private 
physician provided an update regarding the Veteran's 
treatment.  Both letters indicated that the Veteran was given 
Axis I diagnoses of chronic PTSD and chronic major 
depression, and assigned a Global Assessment of Functioning 
score of 30.  Treatment records from that private provider 
dating from September 2005 through August 2006, however, note 
improving GAF scores, with a score of 50 shown in August 
2006.  

In May 2006 the Veteran was afforded a VA psychiatric 
examination for PTSD, in which the claims file was available 
and reviewed, including the September 2005 letter from the 
private physician.  The Axis I diagnosis was PTSD and he was 
given a GAF score of 52.  

The Board notes the current private treatment report does not 
include a mental status examination, nor were treatment 
records for the time frame following August 2006 provided.  
Moreover, the report reflects internal inconsistency, in that 
the physician noted the Veteran's working memory was 100 
percent impaired and that his recent memory is severely 
impaired.  However, the physician subsequently noted that the 
Veteran is mentally competent to manage his financial affairs 
and make life-changing decisions.  Such seems contrary for 
someone with a 100 percent impaired working memory.  
Moreover, based on prior treatment records, it appears such 
assessment of memory is based on self report and not 
objective testing  The letter also noted the Veteran was in 
receipt of Social Security disability benefits, but inquiry 
to the Social Security Administration indicates he began 
receiving benefits in 1994 based on attaining the age of 62.  

As the Veteran has not been afforded a VA examination with 
respect to his claim since May 2006, and the most recent 
evidence of record indicates that the severity of the 
service-connected PTSD may have worsened but provides 
inconsistent or insufficient information, the Board finds a 
new VA examination is necessary to evaluate the claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
view of the necessity of development regarding the claim for 
an increased initial rating for PTSD, the claim for a total 
rating must also be remanded.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since August 
2006, to specifically include the 
treatment records from the Goldsboro 
Psychiatric Clinic.  After securing the 
necessary authorizations for release of 
this information, the RO/AMC should 
attempt to obtain copies of all treatment 
records dating since August 2006.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
the current nature and severity of his 
PTSD.  The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide a 
diagnosis for all psychiatric 
disabilities identified.  If diagnoses 
other than PTSD are currently shown, the 
examiner should indicate whether any such 
disorder(s) is/are related to the 
Veteran's PTSD.  If not, the examiner 
should identify which psychiatric 
symptoms are related to PTSD versus other 
psychiatric diagnoses provided.  The 
examiner should also provide a Global 
Assessment of Functioning score for the 
Veteran's PTSD, and an opinion as to 
whether the Veteran's PTSD symptoms would 
render him unable to obtain or maintain 
gainful employment without regard to age 
or other disability.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




